Citation Nr: 1712621	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  15-05 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher rating for a left knee condition with degenerative changes and moderate chondromalacia, which was rated as 10 percent disabling effective January 1, 1987, 100 percent disabling effective May 14, 2012, and 30 percent disabling effective July 1, 2013, to include extending the temporary 100 percent rating beyond July 1, 2013. 

2.  Entitlement to service connection for osteoarthritis of the right knee, to include as secondary to service connected left knee degenerative changes and moderate chondromalacia. 

3.  Entitlement to a total disability rating based on individual unemployability due to service connected conditions.  (TDIU)


REPRESENTATION

Veteran represented by:	J. Robert Surface, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran had active service in the Navy from November 1972 to October 1974 and October 1981 to November 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2013 and January 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before the undersigned Veterans Law Judge sitting at the RO in November 2016.  A transcript of that hearing has been associated with the record.

In February, March, April, June, and July 2015, and November 2016, additional evidence was associated with the record without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  However, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amended 38 U.S.C. § 7105 by adding new paragraph (e), which provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in February 2015 and AOJ consideration of this evidence has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a higher rating for a left knee condition with degenerative changes and moderate chondromalacia and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his currently diagnosed osteoarthritis of the right knee was caused by or is related to his service-connected left knee condition with degenerative changes and moderate chondromalacia. 


CONCLUSION OF LAW

Right knee osteoarthritis was caused by the service-connected left knee condition with degenerative changes and moderate chondromalacia.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for osteoarthritis of the right knee herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  In this regard, the Veteran claims that his osteoarthritis of the right knee is related to his military service or, in the alternative that it was caused or aggravated by his service-connected left knee condition with degenerative changes and mild chondromalacia.  As the Board awards service connection on a secondary basis herein, there is no need to address the theory pertaining to direct service connection.
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board first notes that the Veteran has a current diagnosis of osteoarthritis of the right knee.  Furthermore, the Board notes that the Veteran's service treatment records are silent for any complaints, treatment or diagnosis of a right knee condition.  Post-service the Veteran reported pain and difficulty with movement in his right knee.  However, the Veteran has not alleged that such began within one year of his service discharge.  As previously noted, the Board is granting service connection on a secondary basis, therefore consideration on a direct and/or presumptive basis is not necessary. 

Turning to the evidence of record in relation to the Veteran's claim of secondary service connection, the Board finds that the evidence is, at least, in relative equipoise.  

The Veteran submitted several private opinions to include in May 2012, June 2013, March 2015, and October 2016.  The Veteran's private physicians opined that his osteoarthritis of the right knee was caused by his service-connected left knee condition.  In May 2012, x-ray evidence revealed mild to moderate degenerative changes in the Veteran's right knee.  Dr. B.S. noted that he was hopefully that the Veteran would have some pain relief in his right knee following his left knee replacement.  

In June 2013, another of the Veteran's private physicians, Dr. S.E.R., reported that the Veteran's status post left knee surgery had improved, but that he was still in therapy.  Furthermore, Dr. S.E.R. noted that she had known that the Veteran had considerable right knee pain for years in addition to his left knee pain.  Dr. S.E.R. opined that it was more likely than not that the Veteran's right knee issues were a direct consequence of the left knee disease.  She provided the rationale that the Veteran's condition was due to his efforts to compensate for his left knee when standing and walking.  

In March 2015, Dr. S.E.R. stated that the Veteran suffered with severe left knee pain for many years due to a military related injury.  In addition, the Veteran developed severe right knee pain and debility.  The physician opined that it was more likely than not that the Veteran's right knee debility was directly related to his many years of compensating for his left knee.  

In October 2016, Dr. S.E.R. added that it was more likely than not that the Veteran's years of disease in his left knee and altered gain contributed to his subsequent right knee disease. 

The Board notes that there is one negative opinion of record.  During the July 2013 VA Knee and lower leg disability benefits questionnaire (DBQ), the examiner diagnosed the Veteran with osteoarthritis of the right knee.  The examiner opined that the Veteran's claimed condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  He provided the rationale that the Veteran had mild to moderate osteoarthritis of the right knee which was not significantly advanced in severity beyond that typically seen at his age.  Furthermore, the examiner found no gait disturbance of severity sufficient to be the primary etiology for his right knee arthritis. 
After a careful review of the record, the Board finds that the probative evidence of record weighs in favor that the Veteran's osteoarthritis of the right knee was caused by his service-connected left knee condition with degenerative changes and mild chondromalacia.  In this regard, the private opinions found that the Veteran's compensation for his left knee condition caused degenerative changes in his right knee.  The June 2013 physician found that it was more likely than not that the Veteran's right knee issues were a direct consequence of his left knee disease.  She provided the rationale that the Veteran's condition was due to his efforts to compensate for his left knee when standing and walking.  In March 2015, she opined that it was more likely than not that the Veteran's right knee debility was directly related to his many years of compensating for his left knee.  Finally, in October 2016 she found that it was more likely than not that the Veteran's years of disease in his left knee and altered gain contributed to his subsequent right knee disease.  Although these opinions contain only brief rationales, when taken together the private opinions contain clear conclusions supported by medically reasoned rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board finds the private opinions of record to be probative.

Furthermore, the Board also finds the July 2013 VA opinion to have had clear conclusions and well-reasoned rationale.  Therefore, the Board finds it probative as well.

Moreover, the Board also finds that the Veteran has competently and credibly provided lay evidence regarding the onset of symptomatology of his right knee and its relation to his service-connected left knee condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).


In sum, the record contains competent opinions indicating that the Veteran's current right knee condition was caused by or related to his service-connected left knee condition, and another competent, seemingly equally probative opinion indicating that the Veteran's current right knee condition was not caused by or related to his service-connected left knee condition.  As the medical opinion evidence on the question of nexus between current osteoarthritis of the right knee and his service-connected left knee condition with degenerative changes and mild chondromalacia is, essentially, in relative equipoise, the Board finds that such evidence, collectively, indicates that it is at least as likely as not that the Veteran's current osteoarthritis of the right knee was caused by or related to his service-connected left knee condition with degenerative changes and mild chondromalacia. 

In conclusion, the evidence shows a current diagnosis of osteoarthritis of the right knee, and medical and lay evidence showing a link between the Veteran's current disability and his service-connected left knee condition with degenerative changes and mild chondromalacia.  In sum, based on the analysis above, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for right knee osteoarthrosis is warranted.  The Board notes that, in reaching this conclusion, the evidence is at least in equipoise and the benefit of the doubt doctrine has been applied where appropriate.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for osteoarthritis of the right knee as secondary to service-connected left knee condition with degenerative changes and mild chondromalacia is granted.


REMAND

With respect to the issues remaining on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).

The Board notes that the Veteran was last afforded a VA knee and lower leg examination in July 2013 in order to determine the current nature and severity of his left knee condition with degenerative changes and mild chondromalacia.  During the November 2016 hearing, the Veteran testified that his left knee condition had worsened since his last examination and noted that he likely only had 75 percent of his total range, that it was not stable, hurt all the time, swells, had cysts, could not walk up or down stairs, would fall and could not lift anything heavier than 25 pounds.  The Board notes that such symptoms were not found on the last examination in July 2013.  In light of the statements of the Veteran, the time period since the July 2013 VA examination, and, hence, the possibility of worsening of his disability, the Veteran should be afforded new VA examinations to determine the current nature and severity of his service-connected left knee condition with degenerative changes and mild chondromalacia.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As relevant to the Veteran's TDIU claim, as such is based on service-connected disabilities, the Board finds that the Veteran's TDIU claim is inextricably intertwined with the remanded claim for an increased rating for service-connected left knee condition with degenerative changes and mild chondromalacia.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Therefore, consideration of such claim will be deferred pending the outcome of the Veteran's claim for increased rating and the implementation of the Board's grant of service connection for osteoarthritis of the right knee. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated VA treatment records should be obtained.

2.  The Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his left knee condition with degenerative changes and mild chondromalacia.

3.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


